
	

114 HR 4258 IH: Quarantining the Ayatollah’s State-Sponsored Aggression and Militancy (QASSAM) Act
U.S. House of Representatives
2015-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4258
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2015
			Mr. Roskam (for himself, Mr. Nunes, Mr. Pompeo, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To impose sanctions against any entity with respect to which Iran’s Revolutionary Guard Corps owns,
			 directly or indirectly, a 20 percent or greater interest in the entity,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Quarantining the Ayatollah’s State-Sponsored Aggression and Militancy (QASSAM) Act. IIran’s Revolutionary Guard Corps Watch List and Report 101.FindingsCongress finds the following:
 (1)Iran’s Revolutionary Guard Corps (IRGC) threatens the national security of the United States and United States allies.
 (2)The IRGC provides direct sponsorship and support to numerous foreign terrorist organizations, including Hamas and Hezbollah, and maintains support for the Bashar al-Assad regime in Syria which is responsible for hundreds of thousands of deaths.
 (3)The United States holds the IRGC responsible for severe and continuing human rights violations against the Iranian people, including unlawful arrests, torture, and harassment.
 (4)The United States currently upholds sanctions against the IRGC for its support of terrorism and human rights abuses.
 (5)The Office of Foreign Assets Control of the Department of the Treasury currently includes the IRGC on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury (in this section referred to as the SDN list).
 (6)The Office of Foreign Assets Control of the Department of the Treasury includes on the SDN list entities in which the IRGC owns a 50 percent or greater interest. The inclusion of an entity on the SDN list results in the blocking of all assets and property of such entity. This regulation, commonly termed the 50 percent rule, is codified in section 561.405 of title 31, Code of Federal Regulations, and is the standard used by the Office of Foreign Assets Control when determining ownership of entities owned or controlled by blocked or sanctioned persons.
 (7)The IRGC maintains a powerful and expansive presence throughout Iran’s financial, commercial, and oil sectors, owning, controlling, operating, and influencing Iranian entities while producing revenues estimated in the billions of dollars. According to the Department of the Treasury, The IRGC has a growing presence in Iran’s financial and commercial sectors and extensive economic interests in the defense production, construction, and oil industries, controlling billions of dollars in corporate business..
 (8)The IRGC has continuously practiced sanctions evasion and deceptive business practices to conceal its ownership over Iranian entities, owning numerous Iranian entities which are not on the SDN list because IRGC ownership is below 50 percent, leaving such entities unsanctioned and open to business.
 (9)As sanctions are lifted and Iran becomes more open to international commerce, the international community must be aware of any and all entities that are IRGC-owned, -controlled, -operated, or influenced, including those entities that do not make the threshold to be included on the SDN list.
				102.Imposition of sanctions against entities owned in whole or in part by IRGC
 (a)In generalThe President shall impose the sanctions described in subsection (b) against any entity with respect to which Iran’s Revolutionary Guard Corps owns, directly or indirectly, a 20 percent or greater interest in the entity, regardless of whether the entity itself is included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
				(b)Sanctions described
 (1)In generalThe blocking, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), of all transactions in all property and interests in property of an entity if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this section.
 (c)DefinitionsIn this section: (1)PersonThe term person means an individual or entity.
 (2)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
						103.IRGC Watch List and report
 (a)In generalThe Secretary of the Treasury shall establish, maintain, and publish in the Federal Register a list of each entity with respect to which Iran’s Revolutionary Guard Corps—
 (1)owns, directly or indirectly, any interest that is less than 20 percent in the entity; or (2)does not own any interest in the entity but maintains a presence on the board of directors of the entity or otherwise influences the actions, policies, or personnel decisions of the entity.
 (b)ReportNot later than 90 days after the date of the enactment of the Act, and annually thereafter, the Secretary of the Treasury shall submit to Congress a report on any changes to the list required by subsection (a).
 (c)ReferenceThe list required by subsection (a) shall be known as the IRGC Watch List. 104.DefinitionsExcept as otherwise provided, in this title:
 (1)EntityThe term entity means any corporation, business association, partnership, trust, society, or any other entity. (2)IRGCThe term IRGC means Iran’s Revolutionary Guard Corps.
				IIOther provisions
			201.Authority of States and local governments to divest from certain companies that engage in
			 investment or business activities with Iran’s Revolutionary Guard Corps
 (a)In generalSubtitle B of title III of the Iran Threat Reduction and Syria Human Rights Act of 2012 (Public Law 112–158; 126 Stat. 1247), is amended by adding at the end the following:
					
						313.Authority of States and local governments to divest from persons that engage in investment or
			 business activities with Iran’s Revolutionary Guard Corps
 (a)Sense of CongressIt is the sense of Congress that the United States should support the decision of any State or local government that for moral, prudential, or reputational reasons divests from, or prohibits the investment of assets of the State or local government in, a person that engages in investment or business activities with Iran’s Revolutionary Guard Corps or Iran’s Revolutionary Guard Corps-related companies, as long as Iran’s Revolutionary Guard Corps is subject to economic sanctions imposed by the United States.
 (b)Authority To divestNotwithstanding any other provision of law, a State or local government may adopt and enforce measures that meet the requirements of subsection (d) to divest the assets of the State or local government from, or prohibit investment of the assets of the State or local government in, any person that the State or local government determines, using credible information available to the public, engages in investment or business activities with Iran’s Revolutionary Guard Corps or Iran’s Revolutionary Guard Corps-related companies described in subsection (c).
 (c)Investment or business activities describedA person engages in investment or business activities with Iran’s Revolutionary Guard Corps or Iran’s Revolutionary Guard Corps-related companies if the person—
 (1)has a financial investment in Iran’s Revolutionary Guard Corps or an Iran’s Revolutionary Guard Corps-related company;
 (2)owns, in whole or in part, an Iran’s Revolutionary Guard Corps-related company; or (3)is a financial institution that extends credit or financing to another person, for 45 days or more, if that person will use the credit or financing for investment in an Iran’s Revolutionary Guard Corps-related company.
 (d)RequirementsAny measure taken by a State or local government under subsection (b) shall meet the following requirements:
 (1)NoticeThe State or local government shall provide written notice to each person to which a measure is to be applied.
 (2)TimingThe measure shall apply to a person not earlier than the date that is 90 days after the date on which written notice is provided to the person under paragraph (1).
 (3)Opportunity for hearingThe State or local government shall provide an opportunity to comment in writing to each person to which a measure is to be applied. If the person demonstrates to the State or local government that the person does not engage in investment or business activities with Iran’s Revolutionary Guard Corps or Iran’s Revolutionary Guard Corps-related companies described in subsection (c), the measure shall not apply to the person.
 (4)Sense of Congress on avoiding erroneous targetingIt is the sense of Congress that a State or local government should not adopt a measure under subsection (b) with respect to a person unless the State or local government has made every effort to avoid erroneously targeting the person and has verified that the person engages in business or investment activities with Iran’s Revolutionary Guard Corps or Iran’s Revolutionary Guard Corps-related companies described in subsection (c).
 (e)Notice to Department of JusticeNot later than 30 days after adopting a measure pursuant to subsection (b), a State or local government shall submit written notice to the Attorney General describing the measure.
 (f)NonpreemptionA measure of a State or local government authorized under subsection (b) or (i) is not preempted by any Federal law or regulation.
 (g)DefinitionsIn this section: (1)Assets (A)In generalExcept as provided in subparagraph (B), the term assets refers to public monies and includes any pension, retirement, annuity, or endowment fund, or similar instrument, that is controlled by a State or local government.
 (B)ExceptionThe term assets does not include employee benefit plans covered by title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).
 (2)InvestmentThe investment includes— (A)a commitment or contribution of funds or property;
 (B)a loan or other extension of credit; and (C)the entry into or renewal of a contract for goods or services.
									(h)Effective date
 (1)In generalExcept as provided in paragraph (2) or subsection (i), this section applies to measures adopted by a State or local government before, on, or after the date of the enactment of this Act.
 (2)Notice requirementsExcept as provided in subsection (i), subsections (d) and (e) apply to measures adopted by a State or local government on or after the date of the enactment of this Act.
								(i)Authorization for prior enacted measures
 (1)In generalNotwithstanding any other provision of this section or any other provision of law, a State or local government may enforce a measure (without regard to the requirements of subsection (d), except as provided in paragraph (2)) adopted by the State or local government before the date of this section that provides for the divestment of assets of the State or local government from, or prohibits the investment of the assets of the State or local government in, any person that the State or local government determines, using credible information available to the public, engages in business or investment activities with Iran’s Revolutionary Guard Corps or Iran’s Revolutionary Guard Corps-related companies (determined without regard to subsection (c)) or other business or investment activities that are identified in the measure.
 (2)Application of notice requirementsA measure described in paragraph (1) shall be subject to the requirements of paragraphs (1) and (2) and the first sentence of paragraph (3) of subsection (d) on and after the date that is 2 years after the date of the enactment of this Act.
 (j)Rule of constructionNothing in this section or any other provision of law authorizing sanctions with respect to Iran shall be construed to abridge the authority of a State to issue and enforce rules governing the safety, soundness, and solvency of a financial institution subject to its jurisdiction or the business of insurance pursuant to the Act of March 9, 1945 (15 U.S.C. 1011 et seq.) (commonly known as the McCarran-Ferguson Act)..
 (b)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is amended by adding after the item relating to section 312 the following:
					
						
							Sec. 313. Authority of States and local governments to divest from certain companies that engage in
			 investment or business activities with Iran’s Revolutionary Guard Corps..
				IIITermination
 301.TerminationThis Act and the amendments made by this Act shall terminate on the date that is 30 days after the date on which the President makes the certification described in section 401(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(a)).
			
